Pee Curiam.
This action was commenced by M. Yatsuyanagi, A. Takatsu, and N. Fukuda, plaintiffs, against S. Shimamura, defendant, to obtain the dissolution of an alleged partnership, and recover $1,000 liquidated damages. After a trial, and on the record hereinafter mentioned, the plaintiffs have appealed.
The appellants base their claim for liquidated damages on an alleged contract of partnership between themselves and respondent, executed on June SO, 1908. In their brief they state that findings of fact were made and entered by the trial judge, but we find no such findings in the record, nor are we able to determine that there were any exceptions thereto if such findings were made. A certified statement of facts has been transmitted to this court as a part of the record. We fail to see its purpose, if, as appellants’ counsel contends, the findings were prepared by himself and not excepted to by respondent. The transcript, in the form of minutes entered by the clerk on May 5, 1909, mentions the introduction of evidence and exhibits at the trial, and then recites the following: *43“Defendant rests. The court finds for defendant. Plaintiffs’ exceptions allowed.” On May 29, 1909, a motion for a new trial was filed, which was denied on November 4, 1909. No final judgment has been brought to this court, nor does any appear to have been entered. On this record we are unable to find that any issue is before us for consideration.
The appeal is dismissed.